Citation Nr: 1022993	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-40 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for esophageal ulcer.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease (CAD).

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased rating for service-
connected left hip disability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Esophageal ulcer did not have its onset during active 
service or result from disease or injury in service.

2.  In March 1987, the RO denied the Veteran's claim for 
service connection for CAD.  The Veteran did not appeal.  

3.  Evidence received since the March 1987 decision denying 
service connection for CAD does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
esophageal ulcer have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The March 1987 RO decision denying service connection for 
CAD is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

3.  New and material evidence has not been received since the 
RO's March 1987 decision; the claim for service connection 
for CAD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having gastroesophageal reflux disease 
(GERD), Barrett's metaplasia, and ulcers.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
esophageal ulcer.  

Although the service treatment records show that the Veteran 
had an episode of acute gastroenteritis during service, 
periodic examinations during service and the separation 
examination showed that his abdomen and genitourinary systems 
were consistently reported as normal.  In fact, there is no 
showing that he suffered from any related problems following 
service until 1991, when he was first diagnosed and treated 
for a bleeding esophageal ulcer secondary to GERD.  In 
addition, during June 2000 private treatment, it was noted 
that the Veteran had a history of ulcers for only 10 years.  
In rendering a determination on the merits of claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's esophageal ulcer disability had 
its onset during active service or is related to any in-
service disease or injury.  

The Veteran has stated in correspondence of record dated 
December 2005 that during service he had to consume antacids 
almost daily to treat his acid reflux and heartburn.  
Although lay testimony can be competent to describe symptoms 
and generally observable conditions, it generally is not 
competent to establish a medical diagnosis or medical 
etiology.  See Jandreau, 492 F.3d at 1376.  

Post-service medical evidence of record includes a March 2008 
letter from the Veteran's private treating physician who 
stated that from the Veteran's history, it was clear that he 
had GERD since he was in the Air Force at which time he had 
to take antacids for frequent pyrosis.  The physician 
explained that the Veteran's diagnosed Barrett's metaplasia 
supports this history as it takes multiple decades to 
develop.  Although the physician had treated the Veteran for 
a number of years, the opinion provided was based on history 
provided by the Veteran that is not supported by the evidence 
of record.  

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by a 
Veteran that have been found to be inaccurate or that are 
contradicted by other facts of record.  The Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history provided by the 
Veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In fact, service treatment records contain Reports of Medical 
History dated September 1954, August 1957, April 1958, August 
1959, August 1960, July 1961, September 1961, July 1965, July 
1966, December 1968, and April 1977, in which the Veteran 
himself indicated that he did not have frequent indigestion 
or stomach, liver, or intestinal trouble.  Furthermore, as 
previously stated, the Veteran underwent multiple medical 
examinations during his time in service and no pertinent 
defects or diagnoses were ever noted.  The September 1964 
episode of gastroenteritis was described as acute, not 
chronic, and appeared to have completely resolved as there 
was no further mention of it during the remainder of the 
Veteran's service.  Finally, the service treatment records 
are completely silent for any treatment for his claimed 
inservice acid reflux and heartburn.  The Board therefore 
finds that the service treatment records demonstrate that the 
history provided by the Veteran to his private physician is 
inaccurate.  Rather, the Veteran's own reported medical 
history during service support a finding that he did not have 
acid reflux or heartburn during service.  The private 
physician's opinion was based on history from the Veteran 
that is not credible and it is therefore not probative.  

Finally, there is no credible or persuasive medical evidence 
of record showing that the Veteran's esophageal ulcer had its 
onset during active service or is related to any in-service 
disease or injury.  There are no other private or VA medical 
treatment records regarding the Veteran's esophageal ulcer, 
GERD, or Barrett's metaplasia that make mention of any link 
between this condition and service.  

In sum, there is no record of a diagnosis of esophageal 
ulcer, GERD, or Barrett's metaplasia for many years following 
service, and there is no persuasive medical evidence showing 
that any of these conditions is related to service.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

II.  Claim to reopen

The Veteran's claim of entitlement to service connection for 
CAD was denied in a March 1987 rating action.  The basis of 
the denial was that service treatment records were negative 
for treatment or a diagnosis of CAD and there was no evidence 
of CAD within the presumptive period.  After appropriate 
notice of this decision and of his appellate rights, the 
Veteran did not file a timely appeal and the decision 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1987 rating 
decision consisted of the Veteran's service treatment records 
and a letter dated December 1986 from the Veteran's private 
physician.

Evidence relating to the claim for service connection for CAD 
received since the March 1987 rating decision that is new 
consists of statements from the Veteran claiming that his CAD 
is related to service and Agent Orange exposure, VA treatment 
records, and private treatment records.  The new evidence 
shows that the Veteran was treated for CAD.  However, the 
recently submitted records do not contain medical evidence 
showing that the Veteran's CAD is related to service.  The 
Veteran asserted that his CAD was related to Agent Orange.  
Although the Veteran served in Vietnam and is therefore 
presumed to have been exposed to Agent Orange, the Veteran's 
diagnosed CAD is not a presumptive disability based on 
exposure to Agent Orange and there is no competent medical 
evidence of record showing that Agent Orange caused the 
Veteran's CAD.  See Notice, 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996).  Therefore, while these 
records are new, they are not material within the meaning of 
38 C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence 
demonstrating that the Veteran's CAD is related to his active 
duty or was shown within the presumptive period.  

Accordingly, the Board finds that the evidence received 
subsequent to March 1987 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for CAD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
The appeal is denied.  

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Complete notice was sent in May 2005, May 2006, March 2008, 
and September 2008 and the claims were readjudicated in a 
January 2010 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  In this case, VA need not 
obtain an examination for the claim for service connection 
for esophageal ulcer as the evidentiary record does not 
indicated that the Veteran's current disability has a causal 
connection with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  An examination is not required in connection with 
the claim to reopen because the Veteran has not submitted new 
and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for esophageal ulcer is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for CAD.  The 
claim to reopen is denied. 


REMAND

An appeal to the Board is initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC)is furnished.  The 
following sequence is required: there must be a decision by 
the RO; the claimant must timely express disagreement with 
the decision; VA must respond by issuing a SOC; and finally 
the claimant, after receiving the SOC, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

In January 2010, the RO granted service connection for 
bilateral hearing loss and assigned a disability rating of 20 
percent.  In March 2010, the appellant submitted a timely 
notice of disagreement.  The RO has not, however, issued a 
SOC for the issue of entitlement to an initial rating in 
excess of 20 percent for bilateral hearing loss and, 
therefore, no appeal has been perfected.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Provide the appellant a statement of the 
case with respect to the issue of 
entitlement to an initial rating in 
excess of 20 percent for bilateral 
hearing loss.  The appellant should be 
informed of the actions necessary to 
perfect an appeal on these issues.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


